Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     August 24, 2016

The Court of Appeals hereby passes the following order:

A17A0028. AUDREY MANN et al. v. FRANKLIN JAMES, CHAIRMAN et al.

       This negligence action was filed against the Chatham County Board of
Commissioners and other defendants by plaintiffs Jeffrey Mann, Audrey Mann, and
Andrea Mann, both individually and as the natural parent of surviving minor child
McKenzie Smith and deceased minor child Alannah Mann. Several defendants filed
a motion to dismiss the complaint. The trial court granted the motion as to the claims
of Jeffrey Mann, Audrey Mann, and the individual claims of Andrea Mann, but
denied the motion as to the claims of McKenzie Smith and Alannah Mann. Jeffrey
Mann, Audrey Mann, and Andrea Mann have filed a direct appeal from that ruling.
We, however, lack jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment. In such circumstances, there must be an express determination
under OCGA § 9-11-54 (b) or there must be compliance with the interlocutory appeal
requirements of OCGA § 5-6-34 (b). Where neither of these code sections [is]
followed, the appeal is premature and must be dismissed.” Shoenthal v. Shoenthal,
333 Ga. App. 729, 729 (776 SE2d 663) (2015) (punctuation omitted). Here, the trial
court’s order did not dispose of all of the plaintiffs’ claims, nor did it direct the entry
of judgment pursuant to OCGA § 9-11-54 (b). Further, Jeffrey Mann, Audrey Mann,
and Andrea Mann did not comply with the interlocutory appeal procedures of OCGA
§ 5-6-34 (b). Accordingly, this appeal is hereby DISMISSED as premature.
Court of Appeals of the State of Georgia
                                     08/24/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.